Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/006,521 filed on August 28, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged.
This application is claiming the benefit of prior-filed application under 35 U.S.C. 120, 121, 365(c), or 386(c).
Applicant filed an amendment on February 16, 2021 under 37 CFR 1.111 in response to a non-final rejection mailed on November 16, 2020.  Applicant has amended claims 1-2, 9, 11, 14-15, and 19. Claims 1-20 are currently pending and have been fully examined.

Response to Arguments
With respect to objection to claims 1-20 for informalities, applicant’s arguments are valid. Examiner’s objection to said claims due to formatting was improper and is, hereby withdrawn with apology.
Applicant’s arguments with respect to independent claims 1 and 11 have been considered but are moot because amendments to independent claims change the scope of the said claims thereby necessitating a new ground of rejection.
Claim Objections
Claim 11 is objected to for the following reason:
Applicant has amended claims 2, 9, 14-15 and 19 are amended to correct improper termination punctuation and are properly marked as (Currently Amended). Independent claims 1 and 11 and amended to change the scope of the claims. While claim 1 is correctly marked as (Currently Amended) claim 11 is marked as (Original).
Appropriate correction is required if a reply is filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al., US 2017/0332095 A1 (hereinafter “Zou”) in view of Mukherjee et al., US 2019/0149841 A1 (hereinafter “Mukherjee”).
With respect to claim 1, Zou discloses a decoder [FIG. 3, par. 96], the decoder comprising circuitry configured to: receive a bitstream [FIG. 3, block 70 receives video bitstream as shown in FIG. 3]; extract a header [par. 41: “the video coder may decode, from a bitstream, a syntax element” where “the syntax element may be in in one or more of … a slice header”]; determine, using the header, a global motion model [par. 41: the video decoder may determine which affine motion model is used based on  wherein the global motion model is not a function of explicit signaling; and decode a current block of a current frame using the global motion model [par. 7: “a video decoder and for a current block of video data, values of motion vectors of an affine motion model of a neighboring block of video data” where it is well-known in the art of video coding that affine motion model is a good approximation of the global motion model and is used to overcome limitation of transformational motion model while maintaining low computational complexity – see p. 1, abstract and also, pp. 1936-1937, Sec. III. A, FIGS. 1-2 of Li et al., “An Efficient Four-Parameter Affine Motion Model for Video Coding,” IEEE Transactions on Circuits and Systems for Video Technology, Vol. 28, No. 8, August 2018, pp. 1934-1948]. Note that Li reference is not offered as a secondary reference but rather to affirm the examiner’s contention that “affine motion model” is a good approximation of “global motion model” and the two have been used interchangeably in video coding. However, Zou’s disclosure is directed to cases where global motion model is based on explicit signaling. Accordingly, Zou fails to disclose the case wherein the global motion model is not a function of explicit signaling. However, Mukherjee, discloses a decoder [FIG. 5, par. 30], wherein all motions within a block, or global motion model, can be described using translational motion models with respect to a reference block of a reference frame [pars. 33, 89, 99, FIGS. 7-9] and not indicated by, or obtained from, explicit signaling. Therefore, in view of disclosures by Mukherjee, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Zou and Mukherjee with the motivation to devise a method and apparatus for video coding wherein coding is performed by jointly determining respective motion models for reference frames [Mukherjee: abstract].

With respect to claim 3, Zou and Mukherjee, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Zou discloses wherein the header includes a sequence parameter set [par. 41 – ref. to SPS]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 4, Zou and Mukherjee, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Zou discloses wherein the global motion model includes a translational motion model [par. 73]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 5, Zou and Mukherjee, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Zou discloses wherein the global motion model includes a four parameter affine motion model [par. 118]. Therefore, it would have been obvious to a person of ordinary skill in 
With respect to claim 6, Zou and Mukherjee, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Zou discloses wherein the global motion model includes a six parameter affine motion model [par. 121]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 7, Zou and Mukherjee, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Zou discloses the decoder further comprising: an entropy decoder processor [FIG. 3, block 70, entropy decoding unit] configured to receive the bit stream and decode the bitstream into quantized coefficients [output of block 70 that is input to unit 76 in FIG. 3]; an inverse quantization [FIG. 3, unit 76] and inverse transformation processor [FIG. 3, unit 78] configured to process the quantized coefficients including performing an inverse discrete cosine [output of block 78]; a deblocking filter [par. 78: “Additional processing may be performed, such as performing a deblocking process to reduce visual artifacts along block boundaries”]; a frame buffer [FIG. 3, block 82]; and an intra prediction processor [FIG. 3, block 74]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

With respect to claim 9, Zou and Mukherjee, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Zou discloses wherein the current block is a coding tree unit [par. 87 – ref. to CTU]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 10, Zou and Mukherjee, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Zou discloses wherein the current block is a coding unit [par. 41 – ref. to CU]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claims 10-20, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1-10, respectively. Therefore, claims 10-20 are rejected for the same reasons of anticipation as noted in the above rejection of claims 1-10.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Huang et al., US 2020/0304828 A1, discloses affine motion inheritance.
Huang et al., US 2020/0288156 A1, discloses adaptive subblock size for affine motion compensation.
Liu et al., US 2020/0260111 A1, discloses method and apparatus for global motion compensation in video coding system.
Hung et al., US 2020/0099951 A1, discloses history-based motion vector prediction.
Chien et al., US 2020/0029091 A1, discloses motion vector coding for video coding.
Zhang et al., US 2019/0149838 A1 discloses affine motion vector prediction in video coding.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485